OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS

                                  AUSTIN




Honoreble Bsyall R. 'A'atkins
amber,   state Boar4     or   E4uoatlon
1201 Main Street
Dallas, Texas

Dear Sir:




                                            ua we held   In   UaL4
                                            the~desire6r the
                                            rep eddibional em-
                                            ting and ptarohasing
                                     etura poasesqea.thspomtr
                                     at of suoh persoau and~to
                                   es rrom the Stste'TextlPook
                              eses or suoh smplo$nient;andwe
                               ~thele&slstura he4 ererolsed
                              'Aot there under oonslderatlon.n
                              ,..


                                                                    !
 :              8                                              _r




           Hon. Royal1 R, Watkins, Page 2


                     Opinion No, 0-561 (C+Uerenoe Opinion No. 3Q91)
           was summarlze4merely ror the purpose 0r~demonstratlngthst
           we had p~vlously hold that none of th& oonstltutionel an4 -
           stetutorg provIsion relating to textbook8 operetea to vest
           free an4 unoontrolledauthority over the State Textbook Fund
           in the State Board or Eduoetlon. The oonolusionor this
           Opinion was lnoluded solely for the purpose or iJlustratlng
           that auoh c~nolusionneoeesarllyhad to be base4 upon some
           prlnoiple other than thet the State Boar4 oi Education pos-
           eessea euoh free an4 uncontrolledauthority. By lnoluding
           this summary we 414 not intend to alter our holding In Opin-
           Ion No. &561; neither did we intend to overrule or alter
           any or our subsequentopinions Beeling with the power or the
           Boer4 0r Eduoation to hire a44ltlonalemployees,
                       However,.it   has been suggested that the aboie qoo-
           tetlon is in errteot a ruJ.lngthat under no oiroumstenoesoan
           the Board of EduoationQre,,ePiployeer       other than those apeoitl-
           oally Itemized in the appropriationaot, em4 that suuh ral$ng
           .estenda.thesoope Ottour Qpleioti~Xo,      .O-561an4 efther.ov&ul~a
           or limits our Opinlone O&837, O-1987 and O-2213. Lest o&G
           ru8t0n xesalt rr0dit   the ~oonptsnoe or 8uoh suggestion)ie.sti
           maklng thla eIpienatSonoi the quote4 portion of our .ginion
           No. o-5631, an4 you ire ,peipeottilly      adris64    that nei#mr~~thlo
.,
 ,....~.i~ nor 4way,.~~e~..~po~~os~.,~r~~~~sai~~~~gi~on~
      ..i.:..~~I'~Ln:l~o~~~~~nd~Qg;                    h&l
                             etienUng or orerrulingok opiaions4h'e'
                                                                  ePfd&t+s~$l
                                                                         bPai%tcri- ,'
            (@nte~ne~s @ni,on Fo. 3091). 91837. O-1967 an4 0-2213.::
                    TrMting  that~the fomgoiag  la a aatlcriaot6ry ‘es-
           &miat$on or any ambiguous pqrtlonr Oi’otir orlglnal Qpl.nitknn,
           we are
                                                         Yours very tmlp      ;
           APPROVED NOT, 5, 19&3          ;       Ml’ORIiBY   OBNERAL   OF TJt%AS

           /e/ Gerald C. Mann
                                                  BF
           A-         cS%XRALOFTExlLs                   /a/ R. Deen~s;;~n~

           r&id0
           Pw

           APPROVED OPINION CObWTTEE BY B?IY.B.CHAIRMAN